Case 9:19-bk-11573-MB            Doc 775 Filed 02/05/20 Entered 02/05/20 13:45:26         Desc
                                  Main Document    Page 1 of 16



1 ERIC P. ISRAEL (State Bar No. 132426)
   eisrael@DanningGill.com
2 JOHN N. TEDFORD,IV (State Bar No. 205537)
  jtedford@DanningGill.com
3 AARON E. DE LEEST (State Bar No. 216832)
  adeleest@DanningGill.com
4 DAMNING, GILL,ISRAEL & KRASNOFF,LLP
   1901 Avenue ofthe Stars, Suite 450
5 Los Angeles, California 90067-6006
  Telephone:(310)277-0077
6 Facsimile:(310)277-5735

7 Attorneys for Michael A. McConnell,
  Chapter 11 Trustee
8

9                                UNITED STATES BANKRUPTCY COURT

10                                CENTRAL DISTRICT OF CALIFORNIA

11                                       NORTHERN DIVISION

12

13 In re                                              Case No. 9:19-bk-11573-MB

14 HVI CAT CANYON,INC.,                               Chapter 11

15                     Debtor.                        NOTICE OF THIRD AMENDMENT TO
                                                      CREDIT AGREEMENT AND BUDGET
16                                                    AMENDMENT

17                                                    fNo Hearing Requiredl

18           PLEASE TAKE NOTICE ofthe Third Amendment to Credit Agreement and Agreed

19 Budget, a copy of which is attached as Exhibit"1" hereto.

20

21 DATED: February 5, 2020                    DAMNING, GILL,ISRAEL & KRASNOFF,LLP

22

23                                            By:
24                                                  AARON E. DE LEEST
                                                    Attorneys for Michael A. McConnell,
25                                                  Chapter 11 Trustee
26

27

28
     1574808.1 26932
Case 9:19-bk-11573-MB   Doc 775 Filed 02/05/20 Entered 02/05/20 13:45:26   Desc
                         Main Document    Page 2 of 16




                               EXHIBIT 1
Case 9:19-bk-11573-MB         Doc 775 Filed 02/05/20 Entered 02/05/20 13:45:26                    Desc
                               Main Document    Page 3 of 16




                    THIRD AMENDMENT TO CREDIT AGREEMENT

        This THIRD AMENDMENT TO CREDIT AGREEMENT (the "Amendment"), is
made and entered into as of January 31, 2020, by and among Michael McConnell ("Trustee"),
solely in his capacity as Chapter 11 trustee for the estate of HVI Cat Canyon,Inc., a Colorado
corporation ("HVI CC" and, together with Trustee, collectively, "Borrower"), and UBS AG,
Stamford Branch ("Lender"). Capitalized terms used herein without definition shall have the
same meanings herein as set forth in the Credit Agreement(as defined below).

                                           RECITALS

      WHEREAS, Borrower and Lender are parties to that certain Credit Agreement dated as
of November 8, 2019 (the "Credit Agreement"), as amended by the Amendment to Credit
Agreement dated as of December 5, 2019 and the Second Amendment to Credit Agreement (the
"Second Amendment") dated as of January 3, 2020; and

        WHEREAS, as of the date hereof, the parties hereto intend to further amend the Credit
 Agreement to (i) revise certain defined terms in Section 1.01 of the Credit Agreement, and (ii)
 make certain other amendments as set forth below.

        NOW, THEREFORE, in consideration of the premises, the covenants, promises and
 agreements hereinafter set forth, and other good and valuable consideration, the receipt and
 sufficiency of which hereby are acknowledged, the parties hereto agree as follows:

                                   ARTICLE 1
                   ACKNOWLEDGM ENTS AND RESERVATION OF RIGHTS

        Section 1.1 Acknowledgment of Defaults. Borrower acknowledges and represents
that as of the date hereof(a) an Event of Default has occurred under Section 7.01(e) of the Credit
Agreement as a result of the failure of monthly sales receipts of Borrower to be at least $750,000
for the months ending November 30, 2019 and December 31, 2019, as required under Section
6.02(1) of the Credit Agreement (the "Monthly Sales Defaults"); (b) an Event of Default has
occurred under Sections 7.01(e), 7.01(g)(i)(H) and 7.01(j)(ii) of the Credit Agreement as a result
of(i) the incurrence, creation or existence of a claim of Lien against any of Borrower's assets
that are pari passu with or senior to the claims and Liens of Lender that could reasonably be
expected to result in a Material Adverse Effect, (ii) the grant of a security interest in the right to
receive income that could reasonably be expected to result in a Material Adverse Effect,(iii) the
creation or existence of a Debt or Contingent Obligation that could reasonably be expected to
result in a Material Adverse Effect, (iv) Borrower's filing of a motion to effect an order
approving an administrative expense claim (other than those specifically referred to in Section
2.04 of the Credit Agreement) that has any priority over, or is pari passu with the administrative
expense priority of the Obligations in respect of the Chapter 11 case, and (v) the failure to grant
Lender a lien on avoidance actions arising under Chapter 5 of the Bankruptcy Code (other than
avoidance claims of the estate against any party that is a current or former insider or affiliate of
HVI CC and the proceeds of such claims), in violation of Sections 2.04, 6.02(a), 6.02(b), 6.02(g),
7.01(g)(i)(H) and 7.01(j)(ii) of the Credit Agreement (the "Priority and Avoidance Actions
Defaults"); (c) an Event of Default has occurred under Section 7.01(h) of the Credit Agreement
Case 9:19-bk-11573-MB         Doc 775 Filed 02/05/20 Entered 02/05/20 13:45:26                 Desc
                               Main Document    Page 4 of 16




as a result of the Cease &Desist Order issued by the Administrator of the Office of Spill
Prevention and Response, dated as of January 17, 2020 (the "Governmental Approval Default",
together with the Monthly Sales Defaults and the Priority and Avoidance Actions Defaults, the
"Existing Defaults"); (d) Borrower has failed to provide Lender with sufficient evidence that
Borrower has complied with the covenant in Section 6.01(d)(vi) of the Credit Agreement (the
"Milestone"); (e) no Events of Default other than the Existing Defaults exist under the Credit
Agreement; and (~ other than the existence of the Existing Defaults, all of the representations
and warranties of Borrower in the Credit Agreement are true and correct in all material respects.

        Section 1.2 Acknowledgment of Authority. Borrower acknowledges and represents
that (a) the execution and entry of this Amendment by Borrower is within Borrower's powers
and has been duly authorized by the Court pursuant to the Second Amendment Order (as defined
in the Second Amendment) and (b) no further authorization or approval or other action by, and
no notice to or filing with any Person is required for the due execution and entry of this
Amendment by Borrower.

        Section 1.3 Reservation of Rights. Notwithstanding any Advance made prior to, on
or after the date hereof or any provision of this Amendment,(a) Lender is not waiving, and shall
not be deemed to have waived, the Existing Defaults, any other Events of Default or any
conditions to any Advance (including, without limitation, the conditions set forth in Section
4.02(b) or (c) of the Credit Agreement), (b) the satisfaction of Section 4.1(c) of the Second
Amendment shall remain a condition to all future Advances under the Credit Agreement, (c)
Lender hereby reserves all of its rights, remedies, and powers under the Credit Agreement and
the other Loan Documents, at law, in equity, or otherwise (including, without limitation, the right
to impose a default rate of interest with respect to all Obligations, retroactive to the date on
which the Existing Defaults occurred or such later date as Lender may determine in its sole
discretion), and (d) Borrower agrees that (i) neither the making of any Advance nor the
acceptance by Lender of any payments provided for in the Loan Documents shall excuse
Borrower from any of its obligations under the Loan Documents and (ii) it will not assert laches,
waiver or any other defense to the enforcement of any of the Loan Documents based upon the
making of any Advance by Lender during the occurrence of the Existing Defaults or any other
Event of Default or the acceptance by Lender of any of the payments provided for in the Loan
Documents.

                                      ARTICLE 2
                            AMENDMENTS TO CREDIT AGREEMENT

        Section 2.1     Amendments to Section 1.01: Definitions.
           (a) The definition of"Availability Period" in Section 1.01 of the Credit Agreement is
                hereby amended and restated as follows:
               "Availability Period": The period commencing on the Closing Date and ending on
        the earlier of(i) February 7, 2020 and (ii) the Maturity Date.

                                            ARTICLE 3
                                          AGREED BUDGET




                                                   ~~~
Case 9:19-bk-11573-MB        Doc 775 Filed 02/05/20 Entered 02/05/20 13:45:26                 Desc
                              Main Document    Page 5 of 16




       Section 3.1 Agreed Budget. The parties agree and acknowledge that the budget
attached hereto as Exhibit A shall constitute the Agreed Budget for all purposes under the Credit
Agreement and the other Loan Documents as of the date hereof, subject to further modification
in accordance with the terms of the Credit Agreement. Trustee represents and warrants that
Trustee is not aware of any information contained in the Agreed Budget which is false or
misleading or of any omission of information which causes such Agreed Budget to be false or
misleading.

                                          ARTICLE 4
                                    CONDITIONS OF LENDING

        Section 4.1 Conditions Precedent. The effectiveness of this Amendment is subject
to the following conditions precedent:

          (a) Lender shall have received the following, in form and substance satisfactory and
              acceptable to Lender:

               (i)    an executed copy of this Amendment delivered by Borrower to Lender;

              (ii)    such other documents as Lender may reasonably request;

          (b) the representations and warranties contained in Section 5.01 of the Credit
              Agreement are true and correct as though made on and as of the date of this
              Amendment;

          (c) other than the existence of the Existing Defaults, no event or condition has
              occurred and is continuing, or would result from the making of any Advance,
              which constitutes an Event of Default or Potential Event of Default;

          (d) other than in connection with the existence of the Existing Defaults (including in
              connection with failure of the Final Borrowing Order to grant a senior priming
              lien with regard to the Treasurer and Tax Collector of the Country of Santa
              Barbara, California), no pleading or application shall have been filed in the Court
              by any party in interest which is not withdrawn, dismissed or denied within ten
            (10) days after filing seeking (i) to dismiss or convert the Chapter 11 Case to a
              Chapter 7 case, (ii) the removal of Trustee, or the appointment of an examiner
              having enlarged powers relating to the operation of the business of Borrower
            (beyond those set forth under Section 1106(a)(3) and (4) of the Bankruptcy Code)
              under Section 1106(b) of the Bankruptcy Code, (iii) the granting of a super-
              priority claim or a Lien pari passu or senior to that of Lender granted pursuant to
              any Collateral Documents, the Interim Borrowing Order or the Final Borrowing
              Order, (iv) to stay, reverse, vacate, or otherwise modify the Interim Borrowing
              Order or the Final Borrowing Order without the prior written consent of Lender,
              or(v)relief from the automatic stay (or any other injunction having similar effect)
              so as to allow a third party to proceed against any material property or assets of
              Borrower; and




                                                     U0~
Case 9:19-bk-11573-MB         Doc 775 Filed 02/05/20 Entered 02/05/20 13:45:26                  Desc
                               Main Document    Page 6 of 16




           (e) no order, judgment or decree of any court (including, without limitation, the
               Court), arbitrator or governmental authority shall purport to enjoin or restrain
               Lender from making any Advance.

                                            ARTICLE 5
                                          MISCELLANEOUS

        Section 5.1 Entire Agreement; Effect on Credit Agreement. This Amcndmcnt and
the Loan Documents and all exhibits hereto and thereto embody the entire agreement between
the parties respecting the subject matter hereof and thereof and supersede all prior agreements,
proposals, communications and understandings relating to such subject matter. The terms of the
Amendment shall be considered a part of the Credit Agreement as if fully set forth therein.
Except as specifically amended by this Amendment, the Credit Agreement and the other Loan
Documents shall remain in full force and effect and are hereby ratified and confirmed. The
execution, delivery and performance of this Amendment shall not constitute a waiver of any
provision of, or operate as a waiver of any right, power or remedy of, Lender under the Credit
Agreement or any ofthe other Loan Documents.

         Section 5.2 Miscellaneous. This Amendment shall be binding upon the parties and
 their respective successors and assigns. The section headings are furnished for the convenience
 of the parties and are not to be considered in the construction or interpretation of this
 Amendment or the Credit Agreement. This Amendment may be executed in any number of
 counterparts, each of which shall be deemed an original, but which together shall constitute one
 and the same instrument.

         Section 5.3 Governing Law. The construction, validity, enforcement and
 interpretation of this Amendment shall be governed by, and construed in accordance with, the
 laws of the State of New York, without giving effect to any choice of law or conflict of law rules
 or provisions (whether of the State of New York or any other jurisdiction) that would cause the
 application of the laws of any jurisdiction other than the State of New York.

          Section 5.4 No Other Amendments. In case of a conflict between the terms of this
 Amendment and the Credit Agreement, the terms of this Amendment control. Except as
 expressly set forth in this Amendment, the terms of the Credit Agreement remain unchanged and
 in full force and effect.

        Section 5.5. Final Borrowing Order Controls. All of the terms and agreements of the
 Final Borrowing Order, as supplemented by the Second Amendment Order, are incorporated in
 this Amendment by reference. In the event of any direct conflict or inconsistency between the
 provisions of this Amendment and the Final Borrowing Order, the provisions of the Final
 Borrowing Order, as supplemented by the Second Amendment Order, shall control.

        Section 5.5 Fees and Expenses. Without limiting the generality of Section 8.05 of the
 Credit Agreement, Borrower agrees to pay all reasonable fees and expenses of Lender in
 connection with this Amendment(including reasonable attorneys' fees and expenses).

                         [The remainder of this page is left intentionally blank.]



                                                   t~~5
Case 9:19-bk-11573-MB        Doc 775 Filed 02/05/20 Entered 02/05/20 13:45:26                             Desc
                              Main Document    Page 7 of 16



         IN WITNESS WIIEREOF,the parties have executed this Amendment as ofthe day and
 year first above written.


                                           BORROWER:
                                           HVI CAT CANYON,INC.
                                                                                                 ~ ~~``
                                           By~
                                           Name: Michael McConnell

                                           Title: Chapter 11 Trustee for the estate of HVI Cat
                                                  Canyon, Inc.




                      lSiflnutui~ I'~is;v /r~ '!'Iri~vJ ~tin~•►ulmrr~l ln:(^rrJrt -1f;rremcntj



                                                                U l~~
Case 9:19-bk-11573-MB    Doc 775 Filed 02/05/20 Entered 02/05/20 13:45:26   Desc
                          Main Document    Page 8 of 16



                                  THE LENDER:

                                  UBS AG,STAMI'ORD BRANCH



                                  By:

                                  Name: Houssem Daly

                                  Title: Associate Director




                                  By: ~i~
                                  Naine: Kenneth Chin

                                  Title: Director




                 [Signature Page to Ti~ird Amendment to Credit Agreement)




                                              ~f177
Case 9:19-bk-11573-MB   Doc 775 Filed 02/05/20 Entered 02/05/20 13:45:26   Desc
                         Main Document    Page 9 of 16




                                 EXHIBIT A



                              AGREF,D BUllG~T



                                (See Attached)




                                      f , ~~R
Case 9:19-bk-11573-MB                               Doc 775 Filed 02/05/20 Entered 02/05/20 13:45:26                                                       Desc
                                                    Main Document     Page 10 of 16


HVI CAT CANYON INC.                                                  Actual           Actual         Actual             Forecast          Forecast       3-week
WORKING bNAF7 3•Week Cash Flow Forecast(2-Week DIP Extension)       Week 24         Week 25         Week 26             Week 27           week 28        70Tn1
wreksmrting                                                         6•Jan-20        33-lan•20       20-lan•20           27•lan-20         3-Feb-20
Beginning Cash Balance                                                 665,361          958,288          351,648              19,079                 -       351,648

Sash Inflows 1.1
SMV                                                                        -                -               -                       -
Redu                                                                       -                -            57,234                     -                -        57.234
Belridge                                                                   -                -            97,360                     -                -        97,360
Other                                                                                    62,714           7,385                                                7,385
Total Cash Inflows                                                                       62,714         161,979                                              161,979

Royalties                                                                                   -            ~24,842~                                    -       (24,842)
Escrow Royaltles~••)                                                                                      (4,7771                                    -         4777)
Total Net Cash Inflows                                                                   62,714         132,360                                              132,360

Cash Outflows
Operating Expenses
Payroll Checks                                                             -             73,008             -                 76,000              -           76,000
Payroll Taxes                                                              -             27,044          28,303               26,000           26,000         80,303
Garnishment &Child Supports                                                -                -             3,500                  500              -            4,000
Surface Rents                                                           11,956            5,625             -                 94,111              -           94,111
Consultants                                                                -             12,474             -                 12,474              -           12,474
Phones                                                                     -                492             -                  2,500            2,500          5,000
Power PG&E                                                                 -             99,115          61,034                  -                            61,034
Power SoCalEdison                                                          -                -               -                 12,000              -           12,000
Waste Management                                                           -                -               -                    -              1,500          1,500
Water                                                                      -              1,551             120                1,000            2,000          3,120
SouthemCalGas                                                              -                -               -                    500              -              500
Portable Restrooms                                                         -              2,676             -                    -              3,000          3,000
Alarms                                                                     -                -               -                    500              -              500
Cafeteria                                                                                   -               -                       -                -
Copies                                                                     -                353             -
Chemicals                                                                  -             13,746             -                  2,500           5,000           7,500
Pumps                                                                      -                -               -                  6,000          10,000          16,000
Gasoline                                                                   -              9,321             -                  6,000          12,000          18,000
Trensportation                                                             -                -               -                 12,350          10,000          22,350
Vacuum Trucks                                                              -             81,115             -                 45,000          55,000         100,000
LCR                                                                        -             29,113             -                 13,000          25,000          38,000
Elect rlclans                                                              -                                -                  5,000           5,000          10,000
Welders                                                                    -                                -                 15,000          15,000          30,000
Supplies (Belts-Parts, Labor)                                              -              5,507             -                  4,000           4,000           8,000
Parts (Compressor, Pipe, others)                                                          6,073           4,517                6,000          10,000          20,517
Clean Chemical towers                                                      -               -                  -                  -               -               -
Vehiclemaintenance                                                         -               -                  -                  -             5,000           5,000
Drink Water                                                                -               -                  -                  -               500             500
Weed abatement                                                                          36,281                -               10,000             -            10,000
Well Analysis                                                            1,320             -                  -                6,000                           6,000
Compliance                                                              26,128          32,370                -               20,000          20,000          40,000
SBP-APCD                                                                                   658                -                3,000             -             3,000
SBP-P&D                                                                    -               -                  -              162,926           3,800         166,726
SBP-FD                                                                     -             7,643                -                  -               -                  -
SBP-EHS                                                                    -               -                  -                1,000             -                1,000
SBP-Tax                                                                    -               -                                     -               -
OC-Taz                                                                     -               -                -                    -               -                 -
KC -Tax                                                                    -               -                -                    -               -
Escrow -Surface Rents('+)                                                  -               -                -                  7,500             -             7,500
Netherland and Sewell Reserve Report                                       -               -                -                 20,000             -            20,000
G51 Phase 1 Environmental Study                                            -               -                -                    -               -
Backoffice &Administrative                                              50,808             -                -                 44,000          70,000        114,000
Total Operating Expenses                                                90,212         444,166           97,473              614,861         285,300        997,635

Net Operating Profit                                            $      (90,212) $     (381,452) $        34,886     5       X614,861) $     (285,300)       (865,275)




                                                                               lsl7~
  Case 9:19-bk-11573-MB                                        Doc 775 Filed 02/05/20 Entered 02/05/20 13:45:26                                                                                Desc
                                                               Main Document     Page 11 of 16


HVI CAT CANYON INC.                                                                    Actual              Actual             Actual               Forecast           Forecast             3-week
WtlRKING DNAi7 3-Week Cash Flow Forecast(2-Week DIP Extension)                        Week 24             Week 25            Week 26               Week 27            Week 28              707l1L
weekeromre                                                                            6-tan-20           13.1a~-20           20-tan-20             27-tan-20          3-Feb-20
Beginning Cash Balance                                                                    665,361             958,286             351,648                 19,079                                 351,648
Total Health and Safety &Deferred Maintenance
 Health and Safety
SMV Health and Safety                                                                          -                3,500                6,550                 1,050                 -                    7,600
Belddge Health and Safety                                                                      -                  -
Redu Health and Safety                                                                         -               10,000                  -                  43,847                 -                43,847
  Total Health and Safety                                                                      -               13,500                6,550                44,897                                  51,447

Deferred Maintenance                                                                            -             117,574                  -                  41,281            33,606                74,888

Total Health and Safet &Deferred Maintenance                                                                 131,074                 6 550                86,178            33,606              126,334

Bank Charges&fees                                                                              90                120                   90                    100              -                     190
Insurances                                                                                    -                  -                    -                   /1,/lU            9,879                81,589
Chapter 11 Trustee and his Professionals                                                  118,994             93,994              360,815                212,763          423,675               997,253
Unsecured Creditor Committee Professionals                                                 59,727                -                    -                   33,000              -                  33,000
U.S. Trustee Payment                                                                       27,075                -                    -                                       -                     -
Interest                                                                                      -                  -                    -
Bankru tc Related Ex enses                                                                205,886             94,114              360,905                317,573          433,554              1,112,032
Total Cash Outflows                                                                       296,098            669,354              464,929              1,018,612          752,460              2,236,001

 Net Cash Flow                                                                            (296,098)         (606,640)            (332,569)            (1,018,612)        (752,460)            (2,103,641)

Beginning Cash Balance                                                                     665,361           958,288               351,648                19,079              -                  351,648
Net Cash Flow                                                                             (296,098)         (606,640)             X332,569)           (1,018,612)        (752,460)            (2,613,673)
NeC Borrowing/Pay Down)                                                                    589,025               -                     -                 999,533          752,460              2,262,025
Ending Cash Balance                                                                        956,288           351,648                19,079
Loan Balance                                                                             4,724,258         4,724,258            4,724,258              5,723,791         6,476,251             6,476,251
(*)Forecast depend on actual delivered barrels and price                                                                                     npproved 2nd Amendment LoanAmount                 6,237,569
(••) Not approved under Interim Cash Collateral Order                                                                                        Additional 2-Week extension funding re              238,682

Sales Contract with Texican:                                                      Sales Contract with Pacific Coast Enerev Comoanv's
Volume and pricing for production sales In January are subject to change based     "PCEC"
upon Texican and P-66's capacity.                                                 Pricing is the average of the daily posted quote price for
Lease Name: Security                                                              Chevron, Shell and Union 76, less a $3/BBL discount. We
Volume: 350 bpd, plus 1000 bbls (Bel Lt/Security blend) In tankage                have 2 options for transportation vendors, Pacific
Field: Cat Canyon                                                                 Petroleum California ("PPC")or Petrol Transport("PT"~,
Term:30 day spot                                                                  and from our prior experience PPC charges about $105
Pricing: Average of the four posters for Midway Sunset, less $5.95 market         per hour for transportation so, assuming each load takes
differential and less 1.70 sulfur differential, grevlty adJusted less $1.35       about 4 hours to load and unload, we factored in an
transportation cost.(trucking fee)                                                estimated additional $3.50/BBL reduction to account for
Sulfur is 50 cents per degree over 1.0:(4.4-1)`.50                                transportation costs.
Lease:0ichfield East Dome Unit(REDUI                                              The PCEC contract is for 350 BBLs/day and covers the
Vol (bpdJ:0100 bpd appx                                                           Santa Maria Valley("SMV")leases, which include the
Pricing:~verage of the four posters for Buena Vista Hills less $4.95 gravity      Bell lease, so you'll see P66 and PCEC both listed as
adjusted.                                                                         buyers for Bell. We anticipate shipping the Davis
Tariff:0hillips 66 will pay all tariff and PLA and gauging tees                   inventory to PCEC first.
Term: mos., to a 30 day evergreen
Effective:~2/1/2019
Lease:Belrid¢e Gibson McPhail
Vol(bpd):04 bpd appx
Pricing:~verage of the four posters for Midway Sunset less $1.10 cents, gravity
adJusted.
Trucking:8hlllips 66 pays all trucking fees and tariffs
 In aggregate, monthly royalties are approximately 13%of production.
 Escrow Royalties are based upon an Insider's 2.5%overriding royalty on 1 month's production.
Payroll Taxes: Week 26 catch-up on Payroll taxes from week 23 or January 3rd payroll, which we recently received from Tino as Ernesto did not provide the usual schedule due to the transition. Pay
 payroll taxes from week 25 In week 27 and finally get back in sync by week 28 when we'll pay week 27's taxes.
 Surface Rent Sub schedule: We will catch-upon some passed due surface rent payments from the beginning of January as well as paying the surface lease payments due on Feb 1st on time.
 Surface Lease Owner:                                                              m u
 Boisseranc                                                                       $         11,956
 Buganko                                                                          $         14,878
 Medema (1/2) Thomson (1/4)(- McLaughlin (1/4)                                    $          7,500
(3) Etchandy family members                                                       $
 State College, LLC (Evelyn Roper)                                                $          1,581
 Adam Family Trust                                                                $            -
 Orcuttfee, LLC                                                                   5          5,000
 Marianne Friedl                                                                  5          3,700
 C.M.T LLC                                                                        5            100
 Manfred   Sander                                                                 5          6,800
 E & B Natural Resources                                                          $
 Grundoon, LLC(Firestone)                                                         S          7,500
 Morganti Ranch                                                                   $          5,500
 Morganti Ranch                                                                   5
 Morganti Ranch                                                                   5            -
 Railroad                                                                         $            454
(4) Righetti family members                                                       5          3,000
(3)Judy A. Rogers, Ronald H. Souza,Jr., Michael1. Souza                           $            750
 Roland and Sandy Miller                                                          5            300
 Multiple Bredley Lands                                                           $
                                                                                  5        69,019
 HVI pays the following 3 consultants on a biweekly basis:




                                                                                                    ~it0
     Case 9:19-bk-11573-MB                                          Doc 775 Filed 02/05/20 Entered 02/05/20 13:45:26                                                                                  Desc
                                                                    Main Document     Page 12 of 16


     HVI CAT CANYON INC.                                                                    Actual             Actual             Actual               Forecast             Forecast              3-Week
     WOHKINGOgAF7 3-Week Cash Flow Forecast(2-Week DIP Extension)                          Week 24            Week 25            Week 26               Week 27              week 28               7o7n1
     wrexe~onmo                                                                            6-Jan-20           13-Jan-20          20-tan-20             27-Jan-20            3-Feb-20
                                                                                               665,361            958,288             351,648                 19,D79                                    351,GA8
     Beginning Cash Balance
     Name and Descrlotlon:                                                                 Amount:
     i)William LaFleur-Landman                                                              $         6,000
     li) Innovative Consulting Solutions •production accountant                             $         1,923
     iii~Alliance-Hydro-Geologist                                                           $         4,085
     Total Amount due to Consultants                                                        $        12,008
     Amounts Include HVI's office line at their East Clarke office and cell phones tar all field employees.
     Scheduled a payment plan with Power PG&E to break the recent ^$400k energy bill Into 4 monthly payments of ^'100k due the second week of each month. Estimated ongoing charges will be between
     $60k-$300k per month and we paid the most recent bill of $61k In week 26.
9    Amaunl due fur pdui nwnUis puwer usage.
10   Chemicals used for H25 removal that are critical to production •currently on COD terms with chemicals vendor
11   Pump maintenance and rework costs that arr rritiral to production, week 281ntteased to lOk to bring vendor Ace Pump current on outstanding A/P balance.
12   Week 27 Transportation forecasted to be "$12.3k as payment for the disposal fee for the Guzman vacuum truck currently sitting on the Bofsseranc's property
13   Vacuum Trucks forecasted to total $82k In weeks 27 and 28 to bring PPC current on all A/P balances and an addition $18k for ongoing transportation of crude PPC Is doing for PCEC.
14   Assumes reduced LCR usage at $75 per BBL, 1 load in week 27 and 2 in week 28.
15   The weekly run rate Tor electricians Is approximately SSk.
16   The weekly run rate for welders is Increased to $15k per week for next 2 weeks to bring West Coast Weldind current on outstanding A/P for lease repairs while shut-in.
ll   Assumes a weekly run rate of approximately $4k for supplies.
IS   Assumes a weekly run rate of approximately $Sk is for parts.
19    Weekly run rate for critical safety and fire protection(or HVI's 7001 wells and reductbn of Notice of Violation ("NOV")fines. Currently understatted in this area and run rate assumes increasing team size
20    Well Analysis forecast[o be about $6k in week 27 as payment[o top up ALTA's retainer to complete the 2019 Compliance Year Emissions Audit.
21   Week 27 Compliance Ilne item contains a $Sk retainer for Stan Brown who will be assisting the Geologist John In the preparetfon of Underground In)ection Reports(UICs) Tor HVI's Santa Maria area oil
      Flelds; also Includes weekly run rate for Spill Contigency Plan consultant's run rate and a contigency reserve for any NOVs or other fines not yet received.
22 In week 27,53k due to APCD for 2 NOVs.
23 Due in week 27 by 1/31/2020,$162,926 is due to Santa Barbara County Planning and Development for 2020 Annual Well and Tank Facility Inspections.
25 Bradley II-16 Final Invoice of $916 with Santa Barbara County Environmental Health Services before they can Issue a no further action letter.
26 Rent due on HVI East Clarke office• no[ approved under Interim Cash Collateral Order
27 Chapter 11 Trustee negotiated a progress payment plan with Netherland &Sewell fora 2019 Reserve Report. The $100-$120k total fee can be paid on weekly basis for $25k a week. Final payment on
28 Phase 1 Environmental Study per Credit Agreement revised forecast Is still to be determined. Once the study is complete we will remit payment.
29 $lOk in week 27 for ASAP movers to move oiilce from Lakeview to new office location. $14k In week 27 for the new office lease deposit and $20k for TechExpress service and equipment. Another $30k
30 Includes Wayne V's retainer of $6,550 far the Spill Contingency Plan Prep in week 26 on the SMV Health and Safety Ilne Item. $30k for REDU Infection Ilnes hydro-testing In week 27 of Redu health and
31 Deferred Maintenance in weeks 27 and 28 for amounts due to WCW and Standard Oil far passed due balances on Deferred Maintenance protects In Security
32 Insurances Includes $26k for Anthem Health Insurance Plan, $40k for Colonial Health, $lOk for Insurance premium financing agreement. Also, Week 27 includes 1st installement of $36.7k on a total
   $128k In past due balance on HVI's State Fund Worker's Comp plan that GIT invo(ced HVI for but never paid from AugusbDecember,the amount also Includes January and February's monthly amount
   due - monthly run rate is $18k. Finally, week 27 also include HVI's portion of the Colonial Health Voluntary Bridge Health Insurance plan, the plan has a significant past due balance due to GIT not making
   payments any Greka affiliates but HVI's portion is around $Sk.
                                           SNorker's Comolnsurance Payment Plan: 1st -week 27              2nd -week 29        3rd -week 3l             Total:
                                                                                       $      36,709.92 S       55,064.88 $         55,064.88 $          146,839.68
33 Professional Fees Includes weekly carve out for Chapter 11 trustee professionals forJanuary fees, weeks 24-27 and week 281ncludes the 20%holdback for October to December fees due to KellyHart,
34 UCC Professional Fees of $33k forecast In week 28, which includes their special counsel and PachulskYs fees.
35
     Not factored Into the cash flow as a disbursement but tracked In the'DIP Loan' tab. The Advances shall bear Interest on the unpaid principal amount thereof at a rate per annum equal to (i) prior to the
     Second Amendment Effective Date, the Base Rate in effect for each such Advance plus one and one-half percent(1.50%),and (ii) on and after the Second Amendment Effective Date,the Base Rate in
     effect(or each such Advance plus three and one-half percent(3.50%),in each case,calculated on the basis of a 365•(or 366-, as the case may be) day year for[he actual days elapsed.




                                                                                                         G11
       Case 9:19-bk-11573-MB                   Doc 775 Filed 02/05/20 Entered 02/05/20 13:45:26                                       Desc
                                               Main Document     Page 13 of 16
                                     PROOF OF SERVICE OF DOCUMENT
 am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is 1901
Avenue of the Stars, Suite 450, Los Angeles, CA 90067-6006.

A true and correct copy of the foregoing document entitled (specify): NOTICE OF THIRD AMENDMENT TO CREDIT
AGREEMENT AND BUDGET AMENDMENT will be served or was served (a) on the judge in chambers in the form
and manner required by LBR 5005-2(d); and (b) in the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF1: Pursuant to controlling General Orders
and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On February 5, 2020 ,
checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the following persons are
on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:



                                                                                       D Service information continued on attached page.

2. SERVED BY UNITED STATES MAIL: On February 5, 2020, I served the following persons and/or entities at the last
known addresses in this bankruptcy case or adversary proceeding by placing a true and correct copy thereof in a sealed
envelope in the United States mail, first class, postage prepaid, and addressed as follows. Listing the judge here constitutes a
declaration that mailing to the judge will be completed no later than 24 hours after the document is filed.

Debtor                                          Debtor                                             The Honorable Martin R. Barash
HVI Cat Canyon, Inc.                            HVI Cat Canyon,lnc.                                U.S. Bankruptcy Court
c/o Capitol Corporate Services, Inc.            630 Fifth Avenue, Suite 2410                       21041 Burbank Blvd., Suite 342
36 S. 18th Avenue, Suite D                      New York, NY 10111                                 Woodland Hills, CA 91367
Brighton, CO 80601


                                                                                       ❑ Service information continued on attached page.

3. SERVED BY PERSONAL DELIVERY. OVERNIGHT MAIL. FACSIMILE TRANSMISSION OR EMAIL (state method for
each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on February 5, 2020, I served the following
persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to such service
method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration that personal
delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is filed.




                                                                                       ❑ Service information continued on attached page.

 declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

                                                                                                                          /
                                                                                                                         ~-
   February 5, 2020                        Beverly Lew                                                   ~ :'
   Date                                    Printed Name                                          Signature




         This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2012                                                                                     F 9013-3.1.PROOF.SERVICE
      Case 9:19-bk-11573-MB                   Doc 775 Filed 02/05/20 Entered 02/05/20 13:45:26                                      Desc
                                              Main Document     Page 14 of 16
                                            ADDITIONAL SERVICE INFORMATION (if needed):


1. SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING("NEF")

William C Beall on behalf of Counter-Claimant GLR,LLC,a Delaware limited liability company
will@beallandburkhardt.com, carissa@beallandburkhardt.com

William C Beall on behalf of Counter-Claimant GRL,LLC,a Delaware limited liability company
will@beallandburkhardt.com, carissa@beallandburkhardt.com

William C Beall on behalf of Creditor GLR,LLC
will@beallandburkhardt.com, carissa@beallandburkhardt.com

William C Beall on behalf of Interested Party GRL,LLC,a Delaware limited liability company
will@beallandburkhardt.com, carissa@beallandburkhardt.com

Alicia Clough on behalf of Creditor California State Lands Commission
aclough@loeb.com, mnielson@loeb.com,ladocket@loeb.com

Marc S Cohen on behalf of Creditor California State Lands Commission
mscohen@loeb.com, klyles@loeb.com

Alec S DiMario on behalf of Creditor Direct Energy Business Marketing, LLC d/b/a Direct Energy Business
alec.dimario@mhllp.com, debra.blondheim@mhllp.com;Syreeta.shoals@mhllp.com

Alec S DiMario on behalf of Creditor Direct Energy Business, LLC
alec.dimario@mhllp.com, debra.blondheim@mhllp.com;Syreeta.shoals@mhllp.com

Karl J Fingerhood on behalf of Interested Party United States of America on behalf of USEPA and US Coast Guard
karl.fingerhood@usdoj.gov, efile_ees.enrd@usdoj.gov

H Alexander Fisch on behalf of Interested Party California Deparhnent of Fish &Wildlife
Alex.Fisch@doj.ca.gov

H Alexander Fisch on behalf ofInterested Party California Regional Water Quality Control Board, Central Coast
Alex.Fisch@doj.ca.gov

Don Fisher on behalf ofInterested Party Interested Party
dfisher@ptwww.com,tblack@ptwww.com

Brian D Fittipaldi on behalf of U.S. Trustee United States Trustee
brian.fittipaldi@usdoj.gov

Brian D Fittipaldi on behalf of U.S. Trustee United States Trustee(ND)
brian.fittipaldi@usdoj.gov

Gisele M Goetz on behalf of Interested Party Courtesy NEF
gmgoetz@hbsb.com, ggoetz@collegesoflaw.edu

Karen L Grant on behalf of Creditor BUGANKO,LLC
kgrant@silcom.com

Ira S Greene on behalf of Interested Party CTS Properties, Ltd.
Ira.Greene@lockelord.com

Matthew C. Heyn on behalf of Creditor Department of Conservation, Division of Oil, Gas and Geothermal Reources
Matthew.Heyn@doj.ca.gov, mcheyn@outlook.com

        This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2012                                                                                    F 9013-3.1.PROOF.SERVICE
      Case 9:19-bk-11573-MB                   Doc 775 Filed 02/05/20 Entered 02/05/20 13:45:26                                      Desc
                                              Main Document     Page 15 of 16
Brian L Holman on behalf of Creditor Bradley Land Company
b.holman@musickpeeler.com

Eric P Israel on behalf of Attorney Courtesy NEF
eisrael@DanningGill.com, danninggill@gmail.com;eisrael@ec£inforuptcy.com

Eric P Israel on behalf of Attorney banning, Gill, Israel &Krasnoff, LLP
eisrael@DanningGill.com, danninggill@gmail.com;eisrael@ecf.inforuptcy.com

Eric P Israel on behalf of Plaintiff Michael A. McConnell, Chapter 11 Trustee
eisrael@DanningGill.com, danninggill@gcnail.com;eisrael@ecf.inforuptcy.com

Eric P Israel on behalf of Trustee Michael Authur McConnell(TR)
eisrael@DanningGill.com, danninggill@gmail.com;eisrael@ecf,inforuptcy.com

Razmig Izakelian on behalf of Creditor GIT,Inc.
razmigizakelian@quinnemanuel.com

Alan H Katz on behalf of Interested Party CTS Properties, Ltd.
akatz@lockelord.com

John C Keith on behalf of Creditor California State Lands Commission
john.keith@doj.ca.gov

Jeannie Kim on behalf of Interested Party Pacific Gas and Electric Company
jkim@friedmanspring.com

Maxim B Litvak on behalf of Creditor Committee Official Committee of Unsecured Creditors
mlitvak@pszjlaw.com

Michael Authur McConnell(TR)
Michael.mcconnell@kellyhart.com

Brian M Metcalf on behalf of Interested Party UBS AG,London Branch
bmetcalf@omm.com

David L Osias on behalf of Creditor Allen Matkins Leck Gamble Mallory & Natsis LLP
dosias@allenmatkins.com, bcrfilings@allenmatkins.com,kdemorest@allenmatkins.com,csandoval@allenmatl<ins.com

Darren L Patrick on behalf of Interested Party UBS AG,London Branch
dpatrick@omm.com, darren-patrick-1373@ecf.pacerpro.com;sindelicato@omm.com;ejones@omm.com

Jeffrey N Pomerantz on behalf of Creditor Committee Official Committee of Unsecured Creditors
jpomerantz@pszjlaw.com

Todd C. Ringstad on behalf of Interested Party Interested Party
Becky@ringstadlaw.com, arlene@ringstadlaw.com

Mitchell E Rishe on behalf of Creditor California Department of Conservation, Division of Oil, Gas &Geothermal
Resources
m itchell.rishe@doj.ca.gov

Mitchell E Rishe on behalf of Creditor Department of Conservation, Division of Oil, Gas and Geothermal Reources
mitchell.rishe@doj.ca.gov

Zev Shechtman on behalf of Plaintiff Michael A. McConnell, Chapter 11 Trustee
zshechtman@DanningGill.com, danninggill@gmail.com;zshechtman@ecf.inforuptcy.com

        This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2012                                                                                    F 9013-3.1.PROOF.SERVICE
       Case 9:19-bk-11573-MB                   Doc 775 Filed 02/05/20 Entered 02/05/20 13:45:26                                      Desc
                                               Main Document     Page 16 of 16
Sonia Singh on behalf of Trustee Michael Authur McConnell(TR)
ssingh@DanningGill.com, danninggill@gmail.com,ssingh@ec£inforuptcy.com

Daniel A Solitro on behalf ofInterested Party CTS Properties, Ltd.
dsolitro@lockelord.com, ataylor2@lockelord.com

Ross Spence on behalf of Interested Party County of Santa Barbara, California
ross@snowspencelaw.com,
janissherrill@snowspencelaw.com;donnasutton@snowspencelaw.com;brittanyDecoteau@snowspencelaw.com

Ross Spence on behalf of Interested Parly Hai•iy E. Hagen, as Treasurer-Tax Collector of the County of Santa Barbara,
California.
ross@snowspencelaw.com,
janissherrill@snowspencelaw.com;donnasutton@snowspencelaw.com;brittanyDecoteau@snowspencelaw.com

Ross Spence on behalf of Interested Party Santa Barbara Air Pollution Control District
ross@snowspencelaw.com,
janissherrill@snowspencelaw.com;donnasutton@snowspencelaw.com;brittanyDecoteau@snowspencelaw.com

Christopher D Sullivan on behalf of Creditor Diamond McCarthy LLP
csullivan@diamondmccarthy.com, mdomer@diamondmccarthy.com;kmartinez@diamondmccarthy.com

Jennifer Taylor on behalf of Interested Party UBS AG,London Branch jtaylor@omm.com

John N Tedford, IV on behalf of Trustee Michael Authur McConnell(TR)
jtedford@DanningGill.com, danninggill@gmail.com;jtedford@ecf.inforuptcy.com

Salina R Thomas on behalf of Interested Party Courtesy NEF                      bankruptcy@co.kern.ca.us

Salina R Thomas on behalf of Interested Party Kern County Treasurer Tax Collector
bankruptcy@co.kern.ca.us

Patricia B Tomasco on behalf of Creditor GIT,Inc.
pattytomasco@quinnemanuel.com, barbarahowell@quinnemanuel.com;cristinagreen@yuinnemanuel.com

Fred Whitaker on behalf ofInterested Party Eller Family Trust
lshertzer@cwlawyers.com, spattas@cwlawyers.com

William E. Winfield on behalf of Attorney Courtesy NEF
wwinfield@calattys.com, scuevas@calattys.com

William E. Winfield on behalf of Creditor Jane Connolly
wwinfield@calariys.com, scuevas@calattys.com

William E. Winfield on behalf of Creditor Robert Kestner
wwinfield@calattys.com, scuevas@calattys.com

William E. Winfield on behalf of Creditor Virginia Tracy
wwinfield@calattys.com, scuevas@calariys.com

Richard Lee Wynne on behalf of Interested Party NewBridge Resources, LLC
richard.wynne@hoganlovells.com, tracy.southwell@hoganlovells.com;cindy.mitchell@hoganlovells.com

Emily Young on behalf of Creditor Epiq Corporate Restructuring, LLC Claims Agent
pacerteam@gardencitygroup.com, rjacobs@ecf.epigsystems.com;ECFInbox@epigsystems.com

 Aaron E de Leest on behalf of Trustee Michael Authur McConnell(TR)
 adeleest@DanningGill.com, danninggill@gmail.com;adeleest@ecf.inforuptcy.com
         This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

 June 2012                                                                                    F 9013-3.1.PROOF.SERVICE
